ORDER

PER CURIAM.
Ronald Lee Duvall appeals from the denial of his motion to modify the decree dissolving his marriage to Virginia Marie Duvall by terminating or reducing the maintenance award; Mr. Duvall also challenges the trial court’s award of attorneys’ fees to Mrs. Duvall. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).